DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 01/15/2021 (“Amendment”). Claims 1, 3, 7, 8, 10-12, 14, 17, 18, and 20 are currently under consideration. The Office acknowledges the amendments to claims 1, 3, 7, 8, 11, 12, 14, 17, 18, and 20, as well as the cancellation of claims 9, 19, and 21-27 (claims 2, 4-6, 13, 15, and 16 having been previously cancelled).
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the claim objection is moot in view of the cancellation of the claim, and the objection is accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(a) and (b) are persuasive, and the rejections are accordingly withdrawn. The rejections under 35 USC 101 are withdrawn because the determination of arterial diastolic pressure based on the application of a correction factor representative of EMAT to the timing of the S1 is an improvement to the technology, and therefore a practical application of the abstract idea.
With no issues outstanding, claims 1, 3, 7, 8, 10-12, 14, 17, 18, and 20 are allowed. Reasons for allowance are provided in the Final Rejection of 09/15/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/ANDREY SHOSTAK/Examiner, Art Unit 3791